IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-11452
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAMES CHARLES HOWELL, also known as Jay Howell,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:00-CR-473-1
                         --------------------
                             June 20, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     James Charles Howell appeals the sentence imposed following

his guilty-plea conviction for possession of an unregistered

firearm in violation of 26 U.S.C. §§ 5845(a), 5861(d), and 5871.

The Government argues that Howell knowingly and voluntarily

waived his right to appeal his sentence as part of his plea

agreement.     Howell argues that the waiver provision does not bar

this appeal because it allows him to appeal an upward departure.

He argues that he is challenging the district court’s imposition



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11452
                                -2-

of a partly consecutive sentence which was the functional

equivalent of an upward departure.

     Howell has not shown that the sentence imposed by the

district court was the result of an upward departure.   The

district court sentenced Howell to 51 months, a sentence within

the applicable guideline range of 41 to 51 months.   The district

court explained that it was imposing a partly consecutive

sentence because the state felony offense was only partly taken

into consideration in calculating the applicable guideline range

for the firearm offense.   If the district court had fully

considered the state narcotics offense by applying U.S.S.G.

§ 2K2.1(c) in calculating Howell’s offense level, Howell would

have faced a guideline sentencing range of 78 to 97 months of

imprisonment.   Because the district court did not fully take the

state narcotics offense into consideration, U.S.S.G. § 5G1.3(c)

applied to the calculation of Howell’s sentence.

     Section 5G1.3(c) authorized the district court to impose a

sentence “to run concurrently, partially concurrently, or

consecutively to the prior undischarged term of imprisonment to

achieve a reasonable punishment for the instant offense.”

Therefore, Howell’s sentence was not the result of an upward

departure from the applicable guideline range.   Because the

district court did not depart upward, the waiver-of-appeal

provision in the plea agreement is applicable.   The record

indicates that Howell knowingly and voluntarily waived the right

to appeal his sentence.    See United States v. Henderson, 72 F.3d
463, 464-65 (5th Cir. 1995); see also United States v. Melancon,
                          No. 01-11452
                               -3-

972 F.2d 566, 567 (5th Cir. 1992).   Therefore, Howell may not

appeal his sentence, and the appeal is DISMISSED.